       Case 4:19-cv-02054-MWB-MA Document 25 Filed 02/09/21 Page 1 of 10



                  IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

    ERIK BARCLAY,                                 No. 4:19-CV-02054

                 Plaintiff,                       (Judge Brann)

         v.

    STABLEY, et al.,

                 Defendants.

                               MEMORANDUM OPINION

                                  FEBRUARY 9, 2021

        Plaintiff Erik Barclay, a state prisoner presently confined at the State

Correctional Institution at Greene in Waynesburg, Pennsylvania, filed an amended

complaint pursuant to 42 U.S.C. § 1983 alleging an excessive force in violation of

the Eighth Amendment while he was incarcerated at the State Correctional

Institution at Rockview in Bellefonte, Pennsylvania, against Defendants Stabley,

McCurdy, McHenry, Lee, Kaurt, Phillips, Ortiz, and Rogers.1 Presently before the

Court is Defendants’ partial motion to dismiss the amended complaint, or, in the

alternative, for summary judgment,2 which is ripe for adjudication. For the reasons

that follow, the Court will deny the partial motion to dismiss.




1
     Doc. 13.
2
     Doc. 14.
       Case 4:19-cv-02054-MWB-MA Document 25 Filed 02/09/21 Page 2 of 10



I.      FACTUAL BACKGROUND

        In the amended complaint, Plaintiff alleges that May 17, 2017, Defendants

Stabley and McCurdy entered Plaintiff’s cell at SCI Rockview.3 Defendant Stabley

grabbed Plaintiff’s arm, grabbed him by the neck, body slammed him onto the

concrete floor, and then called for backup.4 While Plaintiff was restrained on the

floor, Defendant McCurdy began punching and kicking Plaintiff in the back, neck,

elbows, and legs areas of his body.5 At some point, Plaintiff was handcuffed and

remained on the ground. Defendants McHenry, Lee, and Kauert then entered his

cell, and they placed their feet on his neck and ankle, and then began punching him.6

Defendant McHenry then kicked Plaintiff’s right elbow “super hard.”7 Plaintiff also

alleges that Defendant Rogers participated in the assault.8

        Plaintiff was escorted to the infirmary by Defendants Phillips and Ortiz, who,

while Plaintiff was handcuffed, forcibly twisted his arms and shoulders upward to

purposefully cause injury and inflict pain on him.9 The infirmary staff noted

bruising, swelling, cuts, scrapes, and bleeding.10 Since then, Plaintiff has suffered




3
     Doc. 13 at 3.
4
     Id.
5
     Id.
6
     Id. at 3-4.
7
     Id. at 4.
8
     Id.
9
     Id.
10
     Id.
                                           2
       Case 4:19-cv-02054-MWB-MA Document 25 Filed 02/09/21 Page 3 of 10



ongoing damage to his neck and back from the injuries he incurred.11 After Plaintiff

was released from the infirmary, he was placed in solitary confinement.12

        Plaintiff attaches to his amended complaint the prison grievances he filed to

exhaust his administrative remedies.13 In his initial grievance dated June 23, 2017,

Plaintiff explains that he has requested an inmate grievance form every day while in

solitary confinement, but his request has been “continuously denied, not one c/o on

the 1st or 2nd shift will give me one grievance.”14 He goes on to explain that he

wrote a request to the superintendent requesting that someone send him a grievance:

        because DBlock CO’s continue to deny me one intentionally and
        maliciously impeding the grievance process; its not a coincidence that
        the CO’s work on the same block as where the situation I am grieving
        happened to me—They know what I am trying to grieve. The unit
        manager Kutin wrote back misleading me by telling me to just keep
        asking—knowing what the c/os are doing when they could of easily
        sent me one. I took his direction, naively, until I was forced to get this
        grievance from a neighboring cell by pulling it in my cell with a
        makeshift paper broom made from notebook paper, once it was thrown
        over the tier.15

        In the initial grievance, Plaintiff details the alleged force used against him,

naming Defendants Stabley, McCurdy, and Rogers.                       His version of events is

consistent in both the grievance and as later stated in the allegations of his amended




11
     Id.
12
     Id.
13
     Id. at 10-18.
14
     Id. at 10.
15
     Id. See also id. at 18 (inmate request to the superintendent).
                                                   3
        Case 4:19-cv-02054-MWB-MA Document 25 Filed 02/09/21 Page 4 of 10



complaint, except that he does not identify by name some of the actors. For example,

after Plaintiff is on the ground, Plaintiff states in the grievance that

         as c/os [illegible and cut off] the cell all I feel is a barrage of knuckles
         & boots, punching & kicking my back, legs, neck & elbow, as I’m face
         first laying on the floor completely restrained. I feel two heavy men
         (guards) standing on my neck & ankle with all their weight . . . . Along
         the way 2 different c/os including CO Rogers are applying pressure
         points to my rotator cuff.16

Plaintiff also requested the names of all of the corrections officers involved in the

grievance.17

         Plaintiff’s grievance was denied, and he filed the appropriate appeals through

all levels of review. In his final appeal, Plaintiff references Defendant McHenry by

name.18

II.      STANDARD OF REVIEW

         Rule 8 of the Federal Rules of Civil Procedure provides that a pleading must

set forth a claim for relief which contains a short and plain statement of the claim

showing that the pleader is entitled to relief; the complaint must provide the

defendant with fair notice of the claim.19 When considering a Rule 12(b)(6) motion

to dismiss, the court must accept as true all factual allegations.20 The issue in a




16
      Id. at 11.
17
      Id.
18
      Id. at 16.
19
      See Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007).
20
      See Erickson v. Pardus, 551 U.S. 89, 94 (per curiam).
                                                  4
       Case 4:19-cv-02054-MWB-MA Document 25 Filed 02/09/21 Page 5 of 10



motion to dismiss is whether the plaintiff should be entitled to offer evidence to

support the claim, not whether the plaintiff will ultimately prevail.21

        The onus is on the plaintiff to provide a well-drafted complaint that alleges

factual support for its claims. “While a complaint attacked by a Rule 12(b)(6)

motion to dismiss does not need detailed factual allegations, a plaintiff's obligation

to provide the ‘grounds’ of his ‘entitle[ment] to relief requires more than labels and

conclusions, and a formulaic recitation of the elements of a cause of action will not

do.”22 The court need not accept unsupported inferences,23 nor legal conclusions

cast as factual allegations.24 Legal conclusions without factual support are not

entitled to the assumption of truth.25

        Once a court winnows the conclusory allegations from those allegations

supported by fact, which it accepts as true, the court must engage in a common sense

review of the claim to determine whether it is plausible. This is a context-specific

task, for which the court should be guided by its judicial experience. The court must

dismiss the complaint if it fails to allege enough facts “to state a claim for relief that

is plausible on its face.”26 A “claim has facial plausibility when the plaintiff pleads


21
     See Phillips v. County of Allegheny, 515 F.3d 224, 232 (3d Cir. 2008) (the Rule 8 pleading
     standard “‘simply calls for enough facts to raise a reasonable expectation that discovery will
     reveal evidence of’ the necessary element.”); Nami v. Fauver, 82 F.3d 63, 65 (3d Cir. 1996).
22
     Twombly, 550 U.S. at 555 (alteration in original and internal citations omitted).
23
     Cal. Pub. Employees Ret. Sys. v. The Chubb Corp., 394 F.3d 126, 143 (3d Cir. 2004).
24
     Twombly, 550 U.S. at 556.
25
     See Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (“Threadbare recitals of elements of a cause
     of action, supported by mere conclusory statements, do not” satisfy the requirements of Rule
     8).
26
     Iqbal, 556 U.S. at 678 (quoting Twombly, 550 U.S. at 570).
                                                  5
       Case 4:19-cv-02054-MWB-MA Document 25 Filed 02/09/21 Page 6 of 10



factual content that allows the court to draw a reasonable inference that the defendant

is liable for the misconduct alleged.”27 The complaint that shows that the pleader is

entitled to relief—or put another way, facially plausible—will survive a Rule

12(b)(6) motion.28

III.    DISCUSSION

        Defendants argue, inter alia, that Plaintiff has failed to exhaust his

administrative remedies as to certain Defendants, which then bars his claim brought

pursuant to § 1983 as a matter of law as against those Defendants. Specifically,

Defendants conceded that Plaintiff has exhausted his administrative remedies

against Defendants Stabley, McCurdy, and Rogers, but argue that he has failed to do

so against Defendants McHenry, Lee, Kauert, Phillips, and Ortiz (the “Moving

Defendants”), as they were not mentioned by name in the initial grievance.

        Section 1997e(a) provides:

        No action shall be brought with respect to prison conditions under
        section 1983 of this title, or any other Federal law, by a prisoner
        confined in any jail, prison, or other correctional facility until such
        administrative remedies as are available are exhausted.

        Exhaustion is a mandatory prerequisite to any prisoner’s filing of a civil rights

action regarding prison conditions,29 and a “‘threshold issue that courts must address

to determine whether litigation is being conducted in the right forum at the right


27
     Iqbal, 556 U.S. at 678.
28
     See Fed. R. Civ. P. 8(a)(2); Mayer v. Belichick, 605 F.3d 223, 229 (3d Cir. 2010).
29
     42 U.S.C. § 1997e(a); Woodford v. Ngo, 548 U.S. 81, 85 (2006) (citing Booth v. Churner,
     532 U.S. 731, 739 (2001))
                                                  6
       Case 4:19-cv-02054-MWB-MA Document 25 Filed 02/09/21 Page 7 of 10



time.’”30 “[T]he . . . exhaustion requirement applies to all inmate suits about prison

life, whether they involve general circumstances or particular episodes, and whether

they allege excessive force or some other wrong.”31 A prisoner must exhaust all

available administrative remedies even where the relief sought, such as monetary

damages, cannot be granted through the administrative process, as long as the

grievance tribunal has authority to take some responsive action.32

        The applicable procedural rules for properly exhausting administrative

remedies “are defined not by [§ 1997e(a)], but by the prison grievance process itself.

Compliance with prison grievance procedures, therefore, is all that is required by [§

1997e(a)] to ‘properly exhaust.’”33 The burden of proving non-exhaustion lies with

the defendants asserting the defense.34 A court evaluating the “threshold” issue of

exhaustion looks at whether the inmate “compli[ed] with the prison’s specific

grievance procedures” and whether those procedures were available to the inmate.35

        In Pennsylvania, the Department of Corrections (“DOC”) has established a

comprehensive administrative grievance procedure, DC-ADM 804.36 Under that


30
     Small v. Camden County, 728 F.3d 265, 270 (3d Cir. 2013).
31
     Porter v. Nussle, 534 U.S. 516, 532 (2002).
32
     Booth, 532 U.S. at 741.
33
     Jones v. Bock, 549 U.S. 199, 218 (2007). See Drippe v. Tobelinski, 604 F.3d 778, 781 (3d
     Cir. 2010) (“[W]hether a prisoner properly exhausted a claim is made by evaluating
     compliance with the prison’s specific grievance procedures.”).
34
     Jones, 549 U.S. at 212, 216–17.
35
     Rinaldi v United States, 904 F.3d 257, 265 (3d Cir. 2018) (quoting Drippe, 604 F.3d at 781,
     and Small, 728 F.3d at 269-71).
36
     See DC-ADM 804, Inmate Grievance System, Pa. Dep’t of Corrs., available at
     https://www.cor.pa.gov/About%20Us/Documents/DOC%20Policies/804%20Inmate%20Grie
     vances.pdf.
                                                 7
       Case 4:19-cv-02054-MWB-MA Document 25 Filed 02/09/21 Page 8 of 10



procedure, a prisoner must first submit a timely written grievance for review by the

facility manager or regional grievance coordinator within fifteen days from the date

of the incident.37 DC-ADM 804 provides that the grievance must include “a

statement of the facts relevant to the claim,” “shall identify individuals directly

involved in the events,” and “shall specifically state any claims he wishes to make

concerning violations of Department directives, regulations, court orders, or other

law.”38 A response should be received within ten business days.39 Next, the prisoner

must submit a timely written appeal to an intermediate review level within ten

working days.40 Again, a response should be received within ten working days.

Finally, the inmate must submit a timely appeal to the Central Office Review

Committee, also known as the Secretary’s Office of Inmate Grievances and Appeals

(“SOIGA”), within fifteen working days, and the inmate should receive a final

determination in writing within thirty days.41 To fully exhaust an issue or incident

in accordance with DC-ADM 804, “[a]n inmate must exhaust all three levels of

review and comply with all procedural requirements of the grievance review

process.”42



37
     Id.
38
     Id.
39
     Id.
40
     Id.
41
     Id. See also Booth v. Churner, 206 F.3d 289, 293 n.2 (3d Cir. 1997), aff’d, 532 U.S. 731
     (2001) (discussing the exhaustion process for Pennsylvania state prisoners under an older
     version of DC-ADM 804).
42
     Stroman v. Wetzel, No. 1:16-CV-2543, 2019 WL 931653, at *3 (M.D. Pa. Feb. 26, 2019).
     See also Garcia v. Kimmell, 381 F. App’x 211, 213 n.1 (3d Cir. 2010) (“Proper exhaustion in
                                                 8
       Case 4:19-cv-02054-MWB-MA Document 25 Filed 02/09/21 Page 9 of 10



        Here, Plaintiff filed his initial grievance in which he included a statement of

facts regarding the alleged assault, identified the individuals involved in the events

either by name (McCurdy, Stabley, Rogers, McHenry) or by description, such as

“two heavy men (guards),” explained that he was face down during part of the

assault, and stated the claim that he wished to make. Plaintiff also requested the

names of those corrections officers involved in the incident. He then diligently

exhausted all three levels of grievance review.

        In support of their argument, Moving Defendants cited one unpublished case,

Victor v. Burns,43 from the United States District Court for the Western District of

Pennsylvania. In Victor, the court noted that in the grievance at issue, “plaintiff

named defendant Lilley and one other officer that could be reasonably identified as

defendant Burns,” but held that a “passing mention of additional corrections

officers” for reasons unrelated to the claim “do not suffice to assert a grievance

against those officers.”44

        That factual posture is inapposite to the issue before this Court, as Plaintiff

identified or described the corrections officers, explained how they were directly

involved in the alleged assault against him, and asserted a claim against them; they

were not mentioned in “passing.” There is no requirement in DC-ADM 804 that a



     Pennsylvania requires completion of a three-part procedure; initial review, appeal, and final
     review.”).
43
     No. 17-cv-984, 2018 WL 9617254, at *1 (W.D. Pa. May 23, 2018).
44
     Id.
                                                9
      Case 4:19-cv-02054-MWB-MA Document 25 Filed 02/09/21 Page 10 of 10



prisoner must name the individuals that were involved, and it is unclear to the Court

how any plaintiff could comply with such a rule within the time allowed for filing a

grievance when a plaintiff does not know the names of the staff members or did not

see them. As such, the pending motion to dismiss is denied.45

IV.     CONCLUSION

        Based on the foregoing, the partial motion to dismiss, or, in the alternative,

for summary judgment is denied.

        An appropriate Order follows.

                                                    BY THE COURT:


                                                    s/ Matthew W. Brann
                                                    Matthew W. Brann
                                                    United States District Judge




45
     The Court need not determine whether the facts presented by Plaintiff would render the
     administrative grievance procedure unavailable in light of the Supreme Court’s holding in
     Ross v. Blake. In Ross, the Supreme Court held that a prisoner was excused from exhausting
     his or her administrative remedies when such remedies were unavailable because, for
     example, prison officers sought to “thwart inmates from taking advantage of a grievance
     process through machination, misrepresentation, or intimidation.” 136 S. Ct. 1850, 1859-60
     (2016).
                                                 10
